         Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 1 of 10

                               ;_.   ,.   ~




             IN .THE CIRCUIT COURT· OF FULTON. COUNTY, ARKANSAS

 CHERYL- MILLER                                                             PLAINTIFF

vs ..
                         I

                                                            FILED
. APO·LLO. E.NDOSURG~RY,
                    '
                         US.. INC.:                     OFFICE OF THE
  ALLERGAN SALES,·.LLC; and·                            CIRCUIT CLERK
  ALLERGAN; INC.                                        DEC 1 0 2018
                                                                         DEFENDANTS
                                          COMPlAINJ FULTON COUNTY
                                                          AR~SAS
                             JURISDICTION AND VENUE

        1.     The Circuit Court of. Fultdn County, Arkansas, has jurisdiction of_.

this case because Plaintiff is seeking damages against the Defendants in this

civil proceeding., thereby giving this Court Jurisdiction under: Ark. Code Ann. §

16-13-201.

        2.    The venue for this action is in Furton County, Arkansas, pursuant
  .    .                                      .
to the p·ro.visions of Ark. C~de Ann. §-16- 60-1-01 ta)(·3)(A). ·

                                              PARTIES

        3.     Plaintiff is Cheryl, .Miller, whose address is .115 Tucker Street,
                                               I

Salem, Arkansas 72576 ..

        4.     Defendant· Apollo· Endosurgery, US- Inc., is a medical device

company incorporated (n the state of .Dela~are, and authorized to do business

in the. state of Arkansas, with a registered agent for service at 124 West

Capitol Avenue, Suite 1900, _Little Rock, Arkansas 72201. Its registered agent

is National Registered Agents, Inc.
                                                                        EXHIBIT

                                                                  I 'A''
               Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 2 of 10
.,•




              5.     Defendant A'llergan Sales, lLC, is a medical" device company

       incorporated· in. the state of Delaware, and authorizeq to do business in the

      . st~te of Arkansas, With· The Corporation Company· as its registered agent for

      service located at 124 West Capitol Avenue, Suite 1900, Little Rock, ~rkansas

      72201.

              6.   Defendant, Allergan, Inc., is medical device company orga~ize_d and

      existing under the laws of the State of Delaware, with a registered agent for

      service at. Corporation Trust Center, 1209 · Orange St., Wilmington, New

      Castle, Delaware 19·801 • The registered agent is The Cor.poration Trust.

      C.f?mpany. ·

              7.   Defendants' pr.oducts, including the lap band- and its components,
          .               .
      are sold throughout the country, including within the state of Arkansas ..


                       FACTUAL BACKGROUND AND ALLEGATIONS
                              COMMON TO ALL COUNTS

              8.   Defendants are medical device companies that design,

      manufac~ure, and distribute laparoscopic adjustabl~ gastric bands ("lap

      bands•). Lap bands are a medical device commonly used to treat obesity.

              9.   On June 11, 2008, Plaintiff had ·a lap band surgery completed at

      Rivercrest Surgery Center by Dr. Rex Luttrell, at or about Benton, Arkansas.

      The lap ban~ used in this surgery was designed, manufactured, distributed,

      and sold by Defendants.


                                             2
           Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 3 of 10




      ·10.     On March 14; 2018, Plaintiff had a hysterectomy at Baxter

Regional Medical Center at Mountain Home, Arkansas by Dr. William Corey

Smith.

      11-.     During the. hyste~ectomy proced1:ue it was 'determined 'that the

lap band f~~m the surgery on June 11, 2008, was broke~ and floating in

Plaintiff's body cavity.

      12.      On September· 12, 2018, Plaintiff had the lap band removed at

St. Vincer.,t Hospita1 in Little Rock, Arkansas.

                                      COU~TI
     · 13.     As a cause of action and ground for relief, Plaintiff alleges the

tactual matters described in the previous paragraphs, inclusive, to· complaint

as a part of this count.

      14.      The injuries and damages complained of by the Plaintiff was

caused by the lap band and Defendants were guilty of negligence, which

neglig.ence consists of, but is not li~ited to, the following, which negligence

was a pr~ximate cause of the alleged injuries and damages, viz:

      a.      Negligently failed to design, manufacture, and construct .
                                                                        .   .
              components that operated properly under the circumstances.

      b.      Failed to use ordinary care under the circumstances.

      15.     Plaintiff believes that the damages were proximately caused by

the negligence of the Defendants, acting by and through it's duly authorized


                                          3
           Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 4 of 10




agents, ser:vants, workmen, and/or employees, who are guilty of negligence

ir.t the design, fabrication, assembly, manufacture, labeling, sare, delivery,
.                       '


and/or supplying the lap band, both generally and in the following particular

~Hegati.ons, viz:

      a.       Designing,. fabricating, assembling, manufacturing, labering,

               selling, distributing, and/or supplying of the lap band in a

               defective condition, to the Plaintiff and to air other usCj)rs similarly

               situated.

     · b. · Designing, fabricating, assembling, manufacturing, labeling,

               selling, distributing·, and/or supplying of the lap band with a

              defect.

      c.      Faili.ng to design, fabricate, assemble, manufacture, lab~I, sell,

              distribute, and/or supply the lap band with the necess~ry_ and

              adequate protective devices and/or safety measures.

     d.       Designing, fabricating, assem_bling, manufacturing, labeling, ,

              selling, distributing, and/or supplying of the lap band with

              devices and features which were inadequate and/or defective.

     e.       ·_Failing to properly and adequately design, fabricate,

              manufacture, sell, label, distribute, and/or supply the lap band in

              an adequate and safe condition for users such as the Plaintiff.




                                           4
           Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 5 of 10
..


      f.          Failing to properly and adequately test and/or inspect the lap

                  band.

      g.          Failing to provide, establish and/or follow proper and adequate

                  quality control methods so as. to .provide a safe product.

      h.          Failing. to design, fabricate, manufacture, sell, labe~, distribute,

                  and/or supply and/or safely develop and test their pr:oduct in

                  order to insure or· safeguard against ~he inherent dangers of the

              ~   product or to provide a safe product.

     i.           Concealing from, and/or failing to disclose to purchaser's; and

                                                             .
                  other. similarly situ1;1ted, that the lap band was defectively a11dtor
                                                                                  .
                  onreasonably
                      .        designed, and was unreasonably
                                                         .    dangerous,

                  thereby _making it dangerous to use.

     j..          Designing, fabricating, assembling, manufacturing, labeling,

                  selling, distributing, and/or supplying of the lap band without

                  adequate warnings, cautions, and/or directions _concerning the

                  dangers and limitations of their product.

     k.           Making, publishing and otherwise communicating cer:tain

                  representations about their product which were untrue.

     I.           Failing to warn of the inherent and latent defects in the lap band

                  which made it dangerous and·unsafe for its intended use.




                                              5
                         Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 6 of 10

M   "'·   I




                        m. ·· Failing to make necessary· modifications to the lap band when

                               Defendants knew or should have known that the conditions of

                               the lap band-could be prev_ented by the incorporation of certain

                               devices •

                       .n.     Neglig~ntly designed, manufactured, assembled, install~d,

                               marketQd·, labefed, -advertised-, distributed and sold the lap band

                               that was defective in design, manufacture and assembly in that

                               the lap band's design failed to serve its intended purpose.
                               . .
                        o.     Fai~ing- to use ordinary care u·nder the circumstances.

                      • p.     Such other- acts o·r omissions which constitute negligence as

                               they appear during. the course of the proceeding in _the case. ·

                                                      COUNT II
                        16..   As. a cause of action and ground for relief, Plaintiff alleges the

                factu_al matters described in the p_revious _paragraphs·, inclusive, of the

                complaint as a part of this count.

                       17.     Plaintiff contends the Defendants were engaged in the b':'~iness

               · of manufacturing,
                      .            assembling,.
                                     .          and selling !ap
                                                             .
                                                                bands and that the lap band in

                question was supplied by Defendants in a defective condition and the

                defective condition was a proximate cause of the Plaintiff's damages.

                Plaintiff contends the Defendants are absolutely or strictly liable to the

              , Plaintiff.


                                                          6
                         Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 7 of 10
       .,
,. .        .,.



                                                       COUNT Ill
                         18~   As a cause of action and ground for relief, Plaintiff alleges that

                  fact~al matters described in the previous paragraphs, inclusive, of the._

                  complaint as. part of this count.

                        19.    Plaintiff conte~ds the Defendants impliedly warranted that the•

                  _lap band was merchantable at the time it was SQld and later used by the
                                                             ',
                  Pl-aintiff. Plaintiff contends there wa~ a breach of the implied warranty of

                  merchantability.
                        .      . The lap band was not adequately constructed' and did not           (.



                  conform to the prom~ses an~ affirmations of the Defendants. Plaintiff

                  contends the Defendants breached the warranty of merchantability in that

                  Plaintiff sustain~d injuries and damages as a result of the lap band sold to

                  Plaintiff by Defendant, w~ich was not merchantable and the unmerchantable

                  condition was the proximate cause of the injuries and damages. Plaintiff was

                  an individual whom Defendants would reasonably expect to use, and be

                  affected by the lap band. Plaintiff gave reasonable notice t~ the Defendants

                  of the breach within a reasonable period of time, but the Defendants failed

                  to cure the breach.

                                                       COUNT IV
                                                   .          .      .
                        20.    As a cause of action and ground for relief, Plaintiff alleges the

                  factual matters described in the previous paragraphs, inclusive, of the

                  complaint as a part of this count.


                                                          7
                  Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 8 of 10
     .,.
•'



                  21 .   Plaintiff claims ~amages from Defendants on the ground that the

           lap band was not fit for. the- particular purpose for which it was intended.

           Defendants,. at the time of the sale of- the lap-.band by Defendants to

           Plaintiff, had· reason to know the particular purpose for which the lap band

           was required. Qefendants knew Plaintiff was relying upon Defendants' skill

           an~ judgment to design, manufactur~, and distribute a suitable 1·ap band. The·

           lap band was not fit for the particular purpose for which it was required and

           this unfitness was a -pro~imate cause of Plaintiff's damages and injuries.

           Plaintiff was an individual whom Defendants would reasonably have
                          .
           expected to use, and be affected by the lap_ band.

                                                COUNTY
                 22.     As a cause of action and ·ground for relief, Plaintiff alleges the

           factual matters described in the previous paragraphs, inclusive, of ·the

           complaint as a part of this count.

                 23.     Plaintiff claims damages from Defendants on the ground. that

           Defendants made and breached certain express warranties concerning the

           lap band. Plaintiff contends express warranties were created by a- contract

           between the parties when she. agreed to have the surgery and the lap band

           install'ed. The lap band distributed and used by the Plaintiff did not conform

           to the express warranties created. The failure of ttie lap band to conform to

           the express warranties was the proximate cause of the Plaintiff's injuries


                                                    8
                Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 9 of 10

..   .


         and damages .~nd Plaintiff was an individual whom Defendants might

         reasonably expect to use, and be affected by the lap band.

                                                DAMAGES

               24.      Plaintiff- sustained injuries and damages, which inj_uries an~

         damages· consist of, but are not limited to, the following, viz.:

               a.       Past and future medical expense.

               b. ·     Past and future pain and suffering.

               c.       Past and future mental anguish.

               d.       Other da~ag.e$ that will be more· particularly described during the·

                        course of litigation.

               25.      _Plaintiff makes a demand against the-Defendants, jointly and

         severely, for a sum in the excess of .the minimum amount of Federal Court

         jurisdiction together with costs and all other relief to which the Plaintiff may

         be entitled.

                                            JURY   DEMAND

               26.      Pl~intiff, purs~ant to Rule 38 of the Arkansas Rules of Civil

         Procedure, demands a jury· trial on all factual issues.

                                                 CHERYL MILLER, PLAINTIFF


                                                 DAVID~
                                                 Attorney at Law
                                                 212 Center Street, Fifth Floor
                                                 Little Rock, AR 72201-2429
                                                 Arkansas Bar No. 65021

                                                   9
                         Case 1:19-cv-00010-JM Document 2 Filed 01/16/19 Page 10 of 10
         .
~,   .       .

                                                     Telephone: 501-374-2400
                                                     Facsimile: 501-374-8926
                                                     E-Mail: david@-hodgeslaw.com .

                                                     and

                                                     Mr .. Gray Dellinger
                                                     D~llinger Law Firm
                                                     P.O. Box 246
                                                     Melbourne, AR 72556 .
                                                     Arkansas Bar: No. 69015 .
                                                     Telephone: 870-368-4317
                                                     Facsimile: 870-368-4710
                                                     E-Mai~: graydellinger@ymail.com




                 DH/dfm/167                           10
